            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANGEL VILLAFANE,         :
    Petitioner,          :
                         :                No. 1:19-cv-702
   v.                    :
                         :                (Judge Rambo)
WARDEN DOUGLAS K. WHITE, :
   Respondent.           :

                               ORDER

     AND NOW, this 3rd day of June 2019, in accordance with the Memorandum

accompanying this Order, IT IS ORDERED THAT:

     1. Villafane’s motion to supplement (Doc. No. 4) is GRANTED;

     2. Villafane’s Petition for Writ of Habeas Corpus (Doc. No. 1) is
        DISMISSED WITHOUT PREJUDICE; and

     3. The Clerk of Court is directed to CLOSE this matter.


                                   s/Sylvia H. Rambo
                                   SYLVIA H. RAMBO
                                   United States District Judge
